FILED
                             NOT FOR PUBLICATION                            JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHARLES N. BROWN,                                No. 08-35809

               Plaintiff - Appellant,            D.C. No. 3:07-CV-00637-BR

   v.
                                                 MEMORANDUM *
JOHN REX, M.D.; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Oregon
                      Anna J. Brown, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Charles N. Brown, an Oregon state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to exhaust



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PDM/Research
administrative remedies pursuant to the Prison Litigation Reform Act, 42 U.S.C.

§ 1997e(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de

novo the district court’s dismissal for failure to exhaust, and for clear error its

factual determinations, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003), and

we affirm.

       The district court properly dismissed the action because Brown did not

complete the administrative appeals process in accordance with the administrative

procedural rules or demonstrate that he was obstructed from doing so. See

Woodford v. Ngo, 548 U.S. 81, 90-91 (2006) (explaining that “proper exhaustion”

under § 1997e(a) requires inmates to complete “all steps that the agency holds out”

and to follow administrative procedural rules); see also McKinney v. Carey, 311
F.3d 1198, 1199 (9th Cir. 2002) (per curiam) (requiring inmates to exhaust

administrative remedies prior to filing suit in federal court).

       We will not consider documents presented for the first time on appeal. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (explaining that

documents not presented to the district court are not part of the record on appeal).

       Brown’s remaining contentions are unpersuasive.

       AFFIRMED.




PDM/Research                                2                                     08-35809